Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	 With respect to claim 1, the prior art of record Mosalikanti et al. (US 10928886) fails to suggest or disclose a lock-slip control circuit coupled to the flip-flop output, wherein the lock-slip control circuit is configured to determine phase-lock, quasi phase- slip, and phase-slip of the PLL circuit in combination with 
a low pass filter (LPF) having an LPF input and an LPF output such that the flip-flop clock input coupled to the LPF output.  
	Here, the closest art Mosalikanti does not disclose the low pass filter as connected and the control circuit configured to determine phase-lock, quasi phase-slip and phase-slip.
 	With respect to claim 17, the prior art of record fails to suggest or disclose a system, , wherein the lock-slip control circuit is configured to output an indicator indicating one of a phase-lock and a quasi phase-slip in combination with a low pass filter (LPF) having an LPF input and an LPF output;  such that the flip-flop clock input coupled to the LPF output.  
 	Here, the closest art Mosalikanti does not disclose the low pass filter as connected and the control circuit configured to determine phase-lock or quasi phase-slip.
 	With respect to claim 20, the prior art of record fails to suggest or disclose method for detecting slip in a phase-locked loop (PLL), comprising: receiving, by a low pass filter (LPF), a signal from a phase-frequency detector (PFD); filtering, by the LPF, the signal from the PFD to remove pulse widths below a first threshold to produce a filtered signal; receiving, by a flip-flop, the filtered signal; generating, by the flip-flop, a flip-flop output signal based on the filtered signal; counting, by a lock-slip control circuit, a number of edges of the flip-flop output signal over a period of time; in response to the number of edges of the flip-flop output signal being zero in the period of time, outputting, by the lock-slip control circuit, a phase-lock signal; in response to the number of edges of the flip-flop output signal being between a second threshold and a third threshold, outputting, by the lock-slip control circuit, a quasi phase-slip signal; and in response to the number of edges of the flip-flop output signal being at or greater than the third threshold, outputting, by the lock-slip control circuit, a phase- slip signal.
 	Here particularly, the method wherein the filter receiving the signal from the Phase-frequency detector then the flip-flop receiving the filtered signal  and the functionality of the lock-slip control circuit such that the control circuit in response to the number of edges of the flip-flop output signal being between a second threshold and a third threshold, outputting, by the lock-slip control circuit, a quasi phase-slip signal; and in response to the number of edges of the flip-flop output signal being at or greater than the third threshold, outputting, by the lock-slip control circuit, a phase- slip signal makes the claim allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                         
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849